t c summary opinion united_states tax_court bernie riley petitioner v commissioner of internal revenue respondent docket no 12531-07s filed date bernie riley pro_se kimberly w chowning for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year the deficiency stemmed from the disallowance of rental expenses in excess of rental income for a vacation property owned by petitioner respondent also determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year the deficiency stemmed from a disallowance of rental expenses in excess of rental income from the same vacation property as well as the disallowance of rental expenses in excess of rental income for the property that petitioner uses as her primary residence additionally respondent determined that for petitioner was liable for both an accuracy-related_penalty of dollar_figure under sec_6662 and an addition_to_tax of dollar_figure for failure to timely file under sec_6651 after concessions by respondent the three issues remaining for decision are respondent conceded prior to trial that certain calculations in the notice_of_deficiency were erroneous and that the deficiency in petitioner’s federal_income_tax for should be dollar_figure see sec_469 accordingly respondent conceded the sec_6662 penalty and revised the sec_6651 addition_to_tax to dollar_figure see sec_6662 sec_6651 b whether petitioner is entitled to deduct rental expenses claimed in excess of her rental income from the vacation property for either taxable_year we hold that she is not whether petitioner is entitled to deduct rental expenses claimed in excess of rental income she received from renting a portion of her personal_residence in we hold that she is not whether petitioner is liable for an addition_to_tax for failure to timely file her federal_income_tax return we hold that she is not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulations of facts at the time the petition was filed petitioner was a resident of illinois during the taxable years at issue petitioner owned undeveloped property in lee county illinois the woodhaven lakes property the woodhaven lakes property had been in petitioner’s family for a long time located in sublette illinois about hours outside chicago the property is part of an area which wikipedia describes as being a privately owned camping resort see http en wikipedia org wiki woodhaven_lakes petitioner’s testimony supports this description petitioner and her family would drive to the woodhaven lakes property to fish and get away from the city in the summer when petitioner took her grandchildren they would stay the whole summer petitioner went to the woodhaven lakes property with her grandchildren in and the woodhaven lakes property actually comprised two contiguous lots however the two lots were treated as a single piece of property and when petitioner’s family sold the woodhaven lakes property in the two lots were sold together on one side of the property stood a converted camper trailer the other side was completely unimproved when petitioner and her grandchildren went for the summer they stayed on the unimproved side of the land in a pop-up trailer a handyman lived in the camper trailer he acted as a caretaker for the property and the camper trailer itself he also performed maintenance work for petitioner and other residents of the area in exchange for these services petitioner charged the handyman below-market rent petitioner properly reported the rent she received dollar_figure in and dollar_figure in on her tax returns because of the expense of owning and maintaining the property petitioner raccoons caused a considerable amount of damage when the camper trailer was left uninhabited claimed losses in both and stemming from the woodhaven lakes property in addition to the woodhaven lakes property petitioner owns a home in chicago the chicago property the chicago property was her primary residence and she lived there with some of her grandchildren petitioner rents the finished basement of her home to her son and daughter-in-law the basement apartment has a full bath a family room a dining room a kitchen and a bedroom it also has its own entrance to the outside petitioner reported the dollar_figure of rental income she received from her son and daughter-in-law on her federal_income_tax return she filed her return on date petitioner did not request an extension of time to file her return for on date respondent mailed to petitioner a notice_of_deficiency for the and tax years in the notice_of_deficiency respondent adjusted petitioner’s deductions related to rental expenses for the woodhaven lakes property for both years because petitioner used the property as a residence for respondent allowed dollar_figure of the dollar_figure claimed real_estate tax deduction the remaining dollar_figure was allowable as an itemized_deduction for respondent allowed the dollar_figure claimed real_estate tax deduction and the dollar_figure claimed mortgage interest_deduction respondent also allowed dollar_figure of the dollar_figure claimed for rental insurance premiums in respondent disallowed petitioner’s deductions for all other expenses related to the woodhaven lakes property for and as they exceeded the amounts of rental income received in those years respondent also adjusted petitioner’s rental expense deductions for the basement apartment in her home for because she used the chicago property in its entirety for personal_use respondent allowed deductions for one-half of the mortgage interest_expense and one-half of the real_estate_taxes as rental expenses the other half of each of those expenses was allowed as an itemized_deduction and the remainder of the claimed expenses were disallowed to the extent that they exceeded the rental income received for that property in respondent also determined an addition_to_tax under sec_6651 for the late filing of petitioner’s federal_income_tax return i burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving those determinations wrong rule a 503_us_79 290_us_111 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability in this case there is no such shift because petitioner neither alleged that sec_7491 was applicable nor established that she fully complied with the requirements of sec_7491 the burden_of_proof remains on petitioner ii the woodhaven lakes property the issue here is whether petitioner is entitled to additional deductions for expenses she incurred maintaining the woodhaven lakes property sec_212 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income no deduction is permitted for personal living or family_expenses sec_262 sec_280a limits otherwise allowable deductions by individuals with respect to a dwelling_unit that is used by the taxpayer during the year as a residence sec_280a deductions related to the rental of a dwelling_unit are exempt from the sec_280a limitation provided that the property is not used as a residence sec_280a see also sec_280a a taxpayer uses a dwelling_unit as a residence if his or her personal_use exceeds the greater of days or percent of the days it is rented at fair rental value during the year sec_280a sec_280a then limits the deduction of expenses related to the property to the excess of gross_income_from_the_property over deductions allocable to the rental use that are deductible regardless of the rental use such as interest and taxes see sec_280a although petitioner did not charge the handyman market-rate cash rent we are unable to ascertain from the facts of this case whether the rent she did charge was fair rental value given the services he provided to petitioner in maintaining and caring for her property and the camper trailer what we can decide however is that petitioner used the woodhaven lakes property itself for more than days in each of the years at issue petitioner and her grandchildren spent the bulk of the summer in both years at the woodhaven lakes property and although they did not use the mobile home their extended stays in a pop-up camper on the property in and were sufficient to turn petitioner’s use of the property into residence-like treatment accordingly petitioner’s deductions relating to the woodhaven lakes property for each of the years in issue are limited by sec_280a as respondent has already allowed petitioner the maximum deduction for each year we hold for respondent on this issue iii the chicago property much like with the woodhaven lakes property the issue here is whether petitioner is entitled to deductions for rental expenses beyond those already permitted by respondent with regard to her home in chicago in other words did petitioner rent out a designated portion of her home for fair rental value or was the entire property--including the basement apartment in which her son and daughter-in-law lived--her residence for tax purposes such that sec_280a would limit petitioner’s expense deductions with regard to that property according to the internal_revenue_code each day that a dwelling_unit is rented at less than fair rental value is deemed used by the taxpayer for personal purposes sec_280a see sec_280a further if a member of the taxpayer’s family uses the dwelling_unit as a principal_residence a personal purpose is attributed to the taxpayer unless the property is leased for a fair rental see sec_280a a c as noted earlier no deduction is permitted for personal living or family_expenses sec_262 unfortunately petitioner did not introduce any evidence regarding fair market rents for in her neighborhood to permit a comparison with the amount of rent she received from her son and daughter-in-law in the absence of such evidence we have no way to find that the amount petitioner’s son and his wife paid for use of the apartment was at a fair value rate and we are unable to hold for petitioner on this issue in the absence of further information and given petitioner’s testimony it appears that the rent paid to petitioner reflected the incremental costs and expenses attributable to additional people living in the house it was not reflective of a fair rental value paid with an eye toward either profit or housing cost recoupment because respondent has already permitted petitioner a deduction for those expenses that would be deductible without regard to rental_activity we hold for respondent on this issue iv the addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date the addition equal sec_5 percent for each month or fraction thereof that the return is late not to exceed percent id respondent bears the burden of production with respect to the addition_to_tax see sec_7491 see also eg 118_tc_358 116_tc_438 respondent has met his burden if the taxpayer is able to prove that the failure to timely file was not the result of willful neglect and was due to reasonable_cause the addition_to_tax will not be imposed 469_us_241 see sec_301_6651-1 proced admin regs sec_1_6161-1 income_tax regs petitioner a senior citizen has had severe health problems including suffering the lingering effects of a stroke she is also a caregiver to her five grandchildren as one son is deployed in iraq and the other suffers from spina bifida petitioner’s failure to timely file was not the result of willful neglect and was due to reasonable_cause accordingly we hold that petitioner is not liable for the addition_to_tax under sec_6651 for v conclusion to reflect our disposition of the disputed issues as well as respondent’s concessions decision will be entered for petitioner as to the addition_to_tax under sec_6651 for and as to the accuracy-related_penalty under sec_6662 for and decision will be entered for respondent as to the deficiency for and as to the reduced deficiency for
